Citation Nr: 1422463	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-17 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from September 1974 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), which denied SMP based on the need for aid and attendance or at the housebound rate.  Jurisdiction lies with the Waco, Texas RO.  

The appellant was scheduled for a Board videoconference hearing in September 2012.  He postponed the hearing and was provided the opportunity to testify at another Board videoconference hearing in June 2013.  He did not report for this hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The appellant asserts, in essence, that SMP based on the need for aid and attendance or at the housebound rate is warranted.  He maintains that he has diabetes mellitus, type II, neuropathy, HIV, and hepatitis C.  He states that he takes insulin, and has chronic back pain that hurts when he walks.  He stated that he needs assistance with cooking, dressing, medication management, and paying his bills.  

A review of the record reveals that the appellant was scheduled for a VA examination regarding his SMP aid and attendance claim in February 2012.  He did not report.  Virtual VA electronic records reveal that the appellant was incarcerated from February 2012 to October 2012.  The VA aid and attendance examination is necessary in order to make a determination in this claim.  Because entitlement to this benefit cannot be established or confirmed without a current VA examination, the appellant should be scheduled for a VA examination in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated. The appellant should be asked to provide consent for VA to obtain private medical records, if any.

2.  Following completion of the above, schedule the appellant a VA SMP aid and attendance/housebound examination to determine whether the appellant is in need of aid and attendance or whether he is housebound.  All indicated studies should be performed.  

 In particular, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the appellant is in need of aid and attendance from another individual.  The criteria in the applicable regulations should be used, including a determination whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; inability to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he is in frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disabilities cannot be done without aid; whether he is unable to feed himself through loss of coordination of upper extremities or through extreme weakness; or unable to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis for protection from hazards or dangers to daily environment.  

The examiner should also address whether it is at least as likely as not (50 percent or greater probability) that the Veteran is permanently housebound by reason of disability or disabilities.  This requirement is met when the appellant is substantially confined to his dwelling and the immediate premises on account of disability and it is certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  

The examiner should provide supporting rationale for any opinion reached.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated.  If the determination remains unfavorable to the appellant, he and his accredited representative should then be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

